Citation Nr: 1011562	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a disability rating in excess of 10 percent 
for residuals of diabetic ulcers of bilateral lower 
extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1981 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

The record reveals that the Veteran requested a video 
conference hearing in conjunction with his appeal.  The 
Veteran was scheduled for a hearing on May 7, 2007, but he 
did not report.  The Veteran was provided another opportunity 
to attend a video conference hearing and was scheduled for a 
hearing on July 17, 2007.  Again, the Veteran failed to 
report for the hearing.  The Veteran has not requested 
another hearing, and therefore, the Veteran's hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  The Veteran 
was afforded a hearing before the Decision Review Officer 
(DRO) at the RO in June 2006.  The transcript of the hearing 
is associated with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's first ulcer, located below the fifth right 
toe, measures 1.5 centimeters (cm.) by 1.5 cm., and is a full 
.5 cm. deep.  The ulcer is painful, but does not result in 
limitation of motion.  

3.  The Veteran's second ulcer, located on the right lower 
extremity, measures approximately 8 cm. by 10 cm. is deep, 
not painful, non-adherent, with no functional limitations.  

4.  There is a 10 cm. by 18 cm. area of healed ulcers with 
one scar measuring 6 cm. by 4 cm. and one scar measuring 1 
cm. by 1 cm.  The scars are not painful, non-adherent, with 
no functional limitations.    

5.  There is a 13 cm. by 13 cm. area of superficial scarring 
from previous ulcers.  The scars are hyperpigmented, not 
painful, non-adherent, no frequent loss of skin covering, and 
no functional limitations.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the Veteran's residuals of diabetic ulcers of bilateral 
lower extremities have not been met.  38 U.S.C.A.          §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in September 2005.  He was sent a letter in 
October 2005, prior to the initial decision on the claim in 
February 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met in this case.  
The October 2005 letter notified him that, to substantiate a 
claim for increased compensation, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show 
such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the initial adjudication of 
the claim in February 2006 and, therefore, there was no 
defect with regard to the timing of the notice as to these 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran did not receive pre-
adjudicatory notification of the assignment of disability 
ratings and effective dates.  However, the Veteran did 
receive proper notification in the March 2006 letter.  
Following the letter, the RO readjudicated the Veteran's 
claim in an October 2006 supplemental statement of the case.  
Thus, VA cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, and 
by affording VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they were predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination, and provide medical information 
needed to address the rating criteria relevant to this case.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's residuals of diabetic ulcers of 
bilateral lower extremities are assigned a 10 percent 
disability rating under Diagnostic Code 7804.  Under 
Diagnostic Code 7804, a 10 percent disability rating is 
assigned for a superficial scar which is painful upon 
examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2009).  Note (1) in this code indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.

The rating criteria also provides that superficial scars that 
do not cause limited motion warrant a 10 percent evaluation 
if they involve an area or areas of 144 square inches (929 
sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2009).  Scars that are deep or that cause limited motion 
warrant a 10 percent evaluation if the area or areas of 
involvement exceeds 6 square inches (39 sq. cm.). 38 C.F.R. § 
4.118, Diagnostic Code 7801 (2009).  The criteria continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).

The Board notes that during the pendency of the appeal, the 
rating schedule for evaluating scars was revised and amended.  
See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective 
date of the revisions is October 23, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date. Because the Veteran's claim was 
received prior to October 23, 2008, the revised criteria are 
not for application in this case.  The Board notes that the 
amendment allows for a Veteran to request a review of a scar 
disability under the revised criteria irrespective of whether 
the Veteran's disability has increased since the last review.  
Id.  No such request has been made.

In considering all of the evidence under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for residuals of diabetic ulcers of bilateral 
lower extremities.  

The record reveals that the Veteran has several unhealing 
diabetic ulcers as well as areas of healed diabetic ulcers.  
The medical evidence shows that the Veteran has expressed 
pain in his lower extremities and has experienced swelling.   

The Veteran was first afforded a VA examination in March 
2005.  The Veteran reported a history of developing multiple 
ulcers of both lower extremities.  He stated that 
occasionally they started as blisters and other times his 
lower legs would swell and as the swelling went down, he 
would develop some ulcers of the lower extremities.  He 
stated that he has been left with some scarring and scabbing.  
He explained that when the ulcers are present, they are 
painful, but the residuals include diffuse itching of the 
lower extremities.  Examination of the lower extremities 
showed multiple hyperpigmented areas measuring anywhere from 
0.5 cm. to 2 cm. in size of both pretibial areas of the lower 
extremities, also the posterior aspect of the right and left 
lower extremities, the distal one-third, and there were 
multiple small areas of scarring measuring from 0.5 cm. to 1 
cm. in size.  There was slight erythema present around the 
right lower extremity distal one-third.  There was slight 
tenderness to touch over the scabbed areas of the right lower 
extremity.  There was no adherence to underlying tissue.  The 
texture of the skin was irregular and shiny.  There were no 
ulcerations present.  There was breakdown of the skin, but 
scabbing had already formed.  There was no elevation or 
depression of the scars, the scars were all superficial.  No 
inflammation, edema, or keloid formation was present.  The 
color of the scars compared to normal skin was darker.  There 
was no area of induration or inflexibility of the skin in the 
area of the scar.  No limitation of motion or limitation of 
function was caused by the scars.  

The July 2005 private hospital records show that the Veteran 
was admitted for acute cellulitis of the right foot, diabetic 
foot ulcer with an abscess on the plantar aspect of the right 
foot.  It was noted that the Veteran was given IV Claforan 
and IV Levaquin.  After the I&D, the foot seemed to be much 
better and the Veteran was discharged after four days of 
treatment.  The discharge diagnosis was listed as abscess 
plantar aspect of the right foot, acute cellulitis of the 
right foot, severe pain on the right foot because of the 
abscess.  The records also show that the Veteran was treated 
for a resection of the 5th metatarsal head of the right foot 
due to a nonhealing ulcer on January 2006.  The preoperative 
and postoperative diagnosis was osteomyelitis with non-
healing ulceration fifth metatarsal head, right foot.  The 
February 2006 VA treatment records show that the Veteran's 
right foot was well healed and that the osteomyelitis of the 
right foot was resolved.  

The Veteran was afforded another VA examination in December 
2005.  The Veteran suffered from chronic diabetic ulcers and 
their sequelae.  He has been hospitalized a number of times 
for abscesses, cellulitis, and other related problems.  He 
had severe pruritus of the lower extremities, right greater 
than left which was exacerbated by the Vicodin prescribed for 
his ulcer pain.  The excoriations eventually blistered, 
ulcerated, and scarred.  He also had pain around the 
periphery of the right plantar ulcer, which was evoked with 
even slight weight-bearing, such as pushing the gas pedal.  
This pain was mild in the morning, but after standing on hard 
concrete floors at work for a couple of hours, it increased 
to a severe level and worsened even further throughout the 
day.  He also had occasional swelling of the right lower 
extremity.  Approximately two weeks ago, he was diagnosed 
with cellulitis surrounding the right lower leg ulcer in 
addition to his gastrosoleus equinus, diabetic neuropathy, 
and diabetic foot ulcer, non-healing, with possible 
infection.  The deepest ulcer began approximately 3 cm. below 
the fifth toe at the base of the fifth metatarsal.  It 
measured about 1.5 cm. by 1.5 cm., slightly larger than a 
couple of weeks ago per podiatry note in the records.  
Surrounding the ulcer, there was a .5 cm. of pale, yellowish 
tissue.  The ulcer was a full .5 cm. deep.  There was a loss 
of protective sensation over the entire base of the foot and 
most of the ulcer, although one small edge of the ulcer was 
painful to palpation.  Otherwise, the ulcer was nontender.  
There was no actual superficial scar to adere to the tissue.  
The ulcer was not covered by the skin for a long time.  The 
ulcer caused severe pain but not so much that it interfered 
with function.  The second ulcer was located approximately 8 
cm. above the lateral malleolus of the right lower extremity.  
It measured approximately 8 cm. by 10 cm.  This was a more 
shallow ulcer.  There were two lesions in this 8 cm. by 10 
cm. area.  One measured 3 cm. by 1.5 cm. and one measured 2 
cm. by 2 cm., each about 1 mm. deep.  The ulcers were 
painless to palpation and adherence did not apply.  There was 
desquamation around the ulcers, but they were not covered. 
There were no functional limitations.  There was a 10 cm. by 
18 cm. area of healed ulcers over the gastrosoleus area on 
the back of the calf, beginning about 8 cm. above the medial 
malleolus.  There were two scars where the ulcers were 
healing.  One measured 6 cm. by 4 cm. and one measured 1 cm. 
by 1 cm.  They were round in shape and surrounded by some 
desquamative skin.  They are painless and there was no issue 
of adherence.  Rather, they were scabbed ulcers and that were 
no functional limitations.  The Veteran's left lower 
extremity had a 13 cm. by 13 cm. area of superficial scarring 
from previous ulcers.  There were hyperpigmented macules 
located in the pretibial area primarily, and there were some 
on the back of the calf.  None of them measured more than 2 
cm. by 2 cm. and some were as small as 2 mm. by 2 mm.  There 
was no pain and no adherence to underlying tissue.  According 
to the Veteran, there was no frequent loss of skin covering, 
although they were formally ulcerations.  There was no 
functional limitation from these scars.  The diagnoses were 
listed as diabetic foot ulcer, base of right fifth 
metatarsal, diabetic ulcers of the lower extremities, and 
scars from diabetic ulcers.  

Here, the record shows that the Veteran has several areas of 
healed residual scars from diabetic ulcers and several 
diabetic ulcers.  First, the evidence shows that the Veteran 
is currently assigned a 10 percent disability rating for the 
healed scars of the right lower extremity.  The March 2005 VA 
examination report shows that there was tenderness to 
palpation of this area of superficial scars and, therefore, a 
10 percent disability rating was warranted under Diagnostic 
Code 7804.  However, there is no evidence to warrant a 
disability rating in excess of 10 percent for the healed 
scars of the right lower extremity.  There is no evidence of 
limitation of function of the affected part.  See Diagnostic 
Code 7805.  Therefore, a disability rating in excess of 10 
percent is not warranted.  The December 2005 VA examination 
report also shows that there is a 13 cm. by 13 cm. area of 
scars from previous diabetic ulcers on the Veteran's left 
lower extremity.  There was no evidence of pain, adherence, 
or instability upon examination.  There was also no evidence 
of any limitation of motion of the affected part.  The 13 cm. 
by 13 cm. area of scars also does not meet the area 
requirements of Diagnostic Code 7802 to warrant a compensable 
disability rating.  Therefore, a compensable disability 
rating for the 13 cm. by 13 cm. area of scars of the left 
lower extremity is not warranted.  See Diagnostic Codes 7802-
7805.  The December 2005 VA examination report shows that the 
Veteran has a non healing diabetic ulcer below the fifth toe, 
which measured about 1.5 cm. by 1.5 cm. and was a full .5 cm. 
deep.  The record shows that one small edge of the ulcer was 
painful, there was no covering, and the ulcer caused severe 
pain, but did not interfere with function.  As the evidence 
shows tissue loss due to the diabetic ulcer, the ulcer cannot 
be considered superficial and, therefore, Diagnostic Codes 
7803 and 7804 are not for application.  Under Diagnostic Code 
7801, to warrant a disability rating of 10 percent, the area 
must exceed 6 square inches, which the ulcer does not.  
Therefore, a compensable disability rating under Diagnostic 
Code 7801 is not warranted.  In addition, the December 2005 
VA examiner specifically noted that the Veteran had severe 
pain, but there was no limitation of function of the affected 
part.  The Board recognizes the Veteran's contentions that he 
experiences limitation of function; however, the objective 
medical evidence is to the contrary.  The Board acknowledges 
that the Veteran underwent a resection of the 5th metatarsal 
head of the right foot due to his ulcer on January 2006.  
However, the Veteran has been granted service connection for 
residuals, resection of 5th metatarsal head of right foot in 
a June 2006 rating decision and the records do not reveal any 
limitation of function of the affected part due to the 
Veteran's ulcer.  Therefore, Diagnostic Code 7805 is not for 
application and a compensable rating for the Veteran's ulcer 
is not warranted.  The record shows that the Veteran has a 
second ulcer in the right lower extremity, which measures 
approximately 8 cm. by 10 cm., which was more shallow.  There 
are two lesions in this 8 cm. by 10 cm. area.  One measures 3 
cm. by 1.5 cm. and one measures 2 cm. by 2 cm., each about 1 
mm. deep.  These ulcers were painless to palpation; there was 
no adherence, and no covering.  There were no functional 
limitations.  Again, as the Veteran's ulcer has resulted in 
tissue loss, the Veteran's ulcer is not superficial and, 
therefore, Diagnostic Codes 7803 and 7804 are not for 
application.  The 8 cm. by 10 cm. area does not meet the area 
requirement to warrant a compensable disability rating under 
Diagnostic Code 7801.  Finally, there is no evidence of 
limitation of function of the affected part and, therefore, 
Diagnostic Code 7805 is also not for application.  As such, a 
compensable rating for the ulcers in the 8 cm. by 10 cm. area 
is not warranted.  

In sum, the Veteran's healed scars of the right lower 
extremity do not warrant a disability rating in excess of 10 
percent and there is no evidence to warrant compensable 
ratings for the Veteran's non-healing ulcers and healed scars 
for the entire appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In making the above determination, the Board notes that the 
Veteran is service-connected for diabetes mellitus under 
Diagnostic Code 7913.  Under Diagnostic Code 7913, Note (1) 
states to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  In this case, the Veteran's 
ulcers are considered noncompensable under the rating 
criteria for skin diseases and, for that reason, the diabetic 
ulcers are considered part of the diabetic process and are 
rated under Diagnostic Code 7913. 

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See         38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected residual scars of diabetic ulcers is inadequate.  
The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  
Indeed, the Veteran testified that he has not received 
treatment for his residual scars since 2003.  See DRO hearing 
transcript.  As such, extraschedular consideration is not 
warranted.  With respect to the Veteran's diabetic ulcers, as 
noted above, the diabetic ulcers are rated as noncompensable 
and are therefore contemplated as part of the diabetic 
process under Diagnostic Code 7913.  Consequently, discussion 
of extraschedular consideration is not appropriate with 
respect to the Veteran's diabetic ulcers and would be more 
appropriately discussed under Diagnostic Code 7913 which is 
not currently before the Board at this time.  Therefore, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R.         § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a disability rating in 
excess of 10 percent for residuals of diabetic ulcers of 
bilateral lower extremities have not been met.  The benefit 
sought on appeal must therefore be denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of diabetic ulcers of 
bilateral lower extremities is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


